
	
		II
		110th CONGRESS
		1st Session
		S. 362
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 23, 2007
			Mr. Coleman introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To expand the number of embryonic stem cell
		  lines available for federally funded research.
	
	
		1.Short titleThis Act may be cited as the
			 Stem Cell Research Expansion
			 Act.
		2.Provision of Federal Funding
			(a)In
			 GeneralNotwithstanding any other provision of law, the
			 Department of Health and Human Services may provide funding for the
			 following:
				(1)Research on embryonic stem cell lines that
			 were created prior to January 23, 2006 that does not result in the use of
			 Federal funding to destroy an embryo or embryos.
				
